Citation Nr: 1417639	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-41 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1982 to August 2006.    This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Buffalo, New York certified this case to the Board on appeal.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  However, a review of the Veteran's Virtual VA claims file reveals treatment records from the Batavia and Buffalo VA Medical Centers (VAMCs).  The RO has not reviewed these records in the September 2009 statement of the case (SOC).  The majority of this additional evidence is irrelevant to the issue on appeal; however, the Veteran's representative has submitted an April 2014 waiver of the treatment records, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

The preponderance of the evidence demonstrates that tinnitus is related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In the decision below, the Board grants service connection for tinnitus.  In light of the favorable decision, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.  

The Veteran seeks service connection for tinnitus based upon her service as an Aircraft Mechanic in the Air Force.  Specifically, she contends that her work as an Aircraft Maintenance Technician required her to work on the flight line, exposing her to hazardous noise levels.  

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the weight of the evidence of record supports a finding of service connection for tinnitus.  First, there is a current diagnosis of tinnitus in a November 2008 VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Second, the evidence of record indicates in-service noise exposure.  The Veteran provided competent and credible testimony in her June 2009 notice of disagreement (NOD) that she worked as an Aircraft Maintenance Technician on the flight line.  She described working as an Avionics Systems Technician onboard aircraft during maintenance engine runs, riding in ground vehicles alongside of aircraft during take-off, and supervising other mechanics on the flight line as she progressed through her Air Force career.  The Veteran similarly reported in-service noise exposure based on her work as a mechanic at the November 2008 VA examination.  Her DD-214 shows that her military occupational specialty (MOS) involved Integrated Avionics Systems, and this supports her testimony as to hazardous noise exposure on the flight line as a mechanic.  Further, her service treatment records verify her work as an Instrument Systems Mechanic, and participation in a Hearing Conservation Program due to her work involving noise exposure.  Although she described using hearing protection during service at a November 2008 VA examination, the Board finds there was exposure to noise during service, giving due consideration to the places, types, and circumstances of a Veteran's service as shown by her service records and all medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

Third, and finally, the Veteran has submitted provided competent and credible lay testimony that her tinnitus began during service and his existed since that time, to include at an August 2008 VA treatment appointment, the November 2008 VA examination, in her June 2009 NOD, and in a July 2009 statement.  In an August 2008 VA record, two years post-service discharge, she reported ringing in hers that started some time ago, and that may have begun years ago. At the VA examination, she reported that her tinnitus was present, but not bothersome, in service; and became a difficulty in February 2007.  In her July 2009 statement, she asserted that she had tinnitus at the time she filed her original April 2007 claim for VA benefits.  Moreover, in her June 2009 NOD, less than three years after her separation from service in August 2006, she reported having tinnitus for "many years."  The Board finds the Veteran's testimony both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  .  

Although the November 2008 VA examiner provided a negative medical opinion, this opinion is of no probative value.  The examiner based the opinion on the two year gap from discharge to first report of tinnitus and her inability to specify the date of onset for tinnitus; the examiner ignored her report of in-service onset of tinnitus.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (noting that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  

In this case, there is competent, credible evidence that the Veteran was exposed to loud noise in service and experienced tinnitus during and since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms may provide sufficient support for a claim of service connection).  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  




____________________________________________
K. MILLIKAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


